Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022 has been entered.

Response to Arguments
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments.
Regarding Applicant’s assertion of “However, Grasso is silent on rewarding the drivers and riders differently and how the rewards are determined. Thus, it fails to teach that "determining a first reward to the first user and a second reward to the second based on a price for hiring an alternative service vehicle" and "the first reward [for the driver] is lower than the second reward [for the rider]" recited in amended claim 11.,” Examiner respectfully asserts that Grasso teaches determining a first reward to the first user and a second reward to the second user, which can be seen in at least [0058-0060] of Grasso. Regarding the limitations of “…based on a price for hiring an alternative service vehicle,” and “wherein the first reward is lower than the second reward,” Examiner has introduced the Boghossian reference to cure the deficiencies of Wang and Grasso. See the detailed rejection below.
Therefore, the present claims are rejected under 35 USC 103.

Claim Objections
Claim 11, 25, and 33 are objected to because of the following informalities: the claims recite the limitation of “and determining a first reward to the first user and a second reward to the second user based on a price for hiring an alternative service vehicle.” Examiner suggests amending the claim to recite “and determining a first reward [to] for the first user and a second reward [to] for the second user based on a price for hiring an alternative service vehicle.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the bounds of the claim are rendered unclear because of lack of antecedent basis in the limitation directed towards “a reward.” Claim 13 conflicts with independent claim 11 because both claims recite limitations directed towards a reward. In particular, independent claim 11 recites the limitation of “…determining a first reward to the first user and a second reward to the second user based on a price for hiring an alternative service vehicle, wherein the first reward is lower than the second reward.” Claim 13, which depends from claim 11, recites the limitation of “…obtaining, by the computing device, a reward according to the updated transportation plan.” The bounds of the claim are unclear because it is unclear if the reward of claim 13 is one of the rewards described in claim 11, or if the reward is a third reward provided based on the updated transportation plan. The obtained reward is received by the “computing device,” which may indicate the reward may be the “first reward” of the first user; however, the obtained reward of claim 13 could also be a third, distinct reward based on the updated transportation plan. Therefore, the bounds of the claim are rendered unclear because it is unclear if the “reward” of claim 13 is one of the rewards recited in claim 11, or a distinct, third reward. 
For the sake of compact prosecution, Examiner is interpreting the “reward” of claim 13 as the “first reward” of claim 11, such that claim 13 recites “…obtaining, by the computing device, the first reward according to the updated transportation plan.”
Accordingly, claim 13 is rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15, 23-28, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180137487 A1) in view of Grasso et al. (US 20150317568 A1) in view of Boghossian et al. (US 20190171798 A1).

Regarding claim 11, Wang teaches a computer-implemented method for monitoring vehicle usage (Fig. 1a), comprising:
receiving, by the computing device, an updated transportation plan from the server ([0073] teaches the service request is transmitted from the server to the service provider/driver, as well as in Fig. 2A and [0081] teaches one or more servers receiving service request information including designated locations and times related to the service request, wherein [0036] teaches a passenger can make a request by providing pickup and drop off locations and times, wherein if the trip is authorized, then the vendor contacts the service provider with that information, and wherein [0048] teaches the one or more servers can make an adjustment to the geolocation/time relating to the pickup/drop-off for the user; see also: [0047]), 
wherein the updated transportation plan comprises an updated departure time… and an added pick-up location for picking up a second user… (paragraph [0081] teaches receiving a user input request that contains designated locations and times relative to the service where the location input may require establishing the field of acceptability based on one or more adjusted rules, wherein the relevant field of acceptability for the rideshare request may be accepted by the server, wherein paragraph [0036] teaches the server can in turn communicate with a driver to assign transportation service for picking up a rider (i.e. second user), and wherein [0048] teaches the one or more servers can make an adjustment to the time relating to the pickup of the user; see also: [0047-0048]); 
after receiving the approval (paragraph [0081] teaches the server may accept the relevant field of availability for the rideshare request, wherein [0010-0011] teach a field of acceptability is established by the system for transport service verification based on predetermined rules; Examiner’s Note: This method claim limitation is a contingent limitation. For example, there may be a situation in which no approval is received by the device. See MPEP 2111.04.), collecting, by the computing device through Global Positioning System (GPS), time-based GPS tracking data of the computing device ([0081] teaches once the relevant field of acceptability for the rideshare request has been established, then the system may establish the service request is underway, the system may track the location of the driver over time, as well as in [0044] teaches a GPS receiver may be disposed in a vehicle operated by the driver and may communicate through the network with the one or more servers for geolocation tracking, wherein [0075] teaches the geolocation identifier and clock may be used to ascertain the location of an activity and obtain a timestamp for said activity; see also: [0042, 0044, 0075]); 
determining, by the computing device based on the time-based GPS tracking data, a spatial proximity between a current location of the computing device and the planned departure location, and a temporal proximity between a current time and the updated departure time ([0044] teaches the geolocation GPS receiver may be disposed in a vehicle operated by a driver, wherein the receiver collects the actual geolocation and the actual time, wherein the received actual data can be compared to the designated location and time of the request, wherein the system may establish whether or not the driver is within the one or more fields of acceptability, wherein paragraphs [0047-0049] teach ranges of acceptability relative to the driver for the pickup of the rider based on a predetermined timeframe and a predetermined distance and/or location of the vehicle’s geolocation to the rider; see also: [0078-0081]); 
determining whether the spatial proximity and the temporal proximity are within respective threshold  ([0044] teaches the geolocation GPS receiver may be disposed in a vehicle operated by a driver, wherein the receiver collects the actual geolocation and the actual time, wherein the received actual data can be compared to the designated location and time of the request, wherein the system may establish whether or not the driver is within the one or more fields of acceptability, wherein [0047-0049] teach ranges of acceptability relative to the driver for the pickup of the rider based on a predetermined timeframe and a predetermined distance and/or location of the vehicle’s geolocation to the ride, as well as in [0072] the system may depend on the driver to collect information to confirm or verify the service request has begun; see also: [0081, 0119]); 
when the spatial proximity and the temporal proximity are within the respective thresholds ([0044] teaches comparing the designated location and time of the request to the actual geolocation and time of the driver, wherein [0111] teaches when the intent of picking up the user is identified, the system may determine whether the driver is within the field of acceptability based on their geolocation, wherein the driver may have to move closer to the designated pickup spot to be within the field of acceptability; see also: [0107]), transmitting, by the computing device, the time-based GPS tracking data of the computing device to the server for determining whether the vehicle has started and ended a trip in compliance with the updated transportation plan based on a comparison of the time-based GPS tracking data with locations in the updated transportation plan ([0111] teaches when the driver intent, whether being picking up or dropping off the user, is identified, then it may be determined whether the driver is within the field acceptability, wherein it can be determined that the driver is within the field of acceptability for the pickup or drop off based on their geolocation, wherein Fig. 2A and [0081-0082] teach once the field of acceptability has been established and the service request is underway, the system may track the location of the driver over time, wherein the service request information, actual pickup geolocation and time, the actual drop off geolocation and time, and other relevant information can be used to determine if the driver is within the field of acceptability, wherein the tracked information can match the service request information and the billing request of the ride is approved; see also: [0042-0044, 0091]).
Wang teaches receiving an updated transportation plan with an updated departure time and an added pick-up location for picking up a second user (see above); however, Wang does not explicitly teach transmitting, by a computing device, an initial transportation plan of a vehicle of a first user to a server for approval, wherein the initial transportation plan comprises a planned departure time and a planned departure location; wherein the updated transportation plan comprises an updated departure time that is different from the planned departure time and an added pick-up location for picking up a second user that is different from the planned departure location; and determining a first reward to the first user and a second reward to the second user based on a price for hiring an alternative service vehicle, wherein the first reward is lower than the second reward.
From the same or similar field of endeavor, Grasso teaches transmitting, by a computing device, an initial transportation plan of a vehicle of a first user to a server for approval  (paragraph [0009] teaches a proposed trip by the driver is provided to the display with trip information including approximate start time, approximate start location, and an end location, which is transmitted to the server), 
wherein the initial transportation plan comprises a planned departure time and a planned departure location  (paragraph [0009] teaches a proposed trip by the driver is provided to the display with trip information including approximate start time, approximate start location, and an end location, which is transmitted to the server, such as in paragraphs [0030-0032] teach employees commuting from their homes, which is a planned departure location); 
wherein the updated transportation plan comprises an updated departure time that is different from the planned departure time and an added pick-up location for picking up a second user that is different from the planned departure location (paragraphs [0009-0010] teach the driver and riders can negotiate via the server in order to identify a finalized start time and location that is “different” from the approximate start time and location (i.e. updated departure time), wherein paragraph [0031] teaches there may be flexible rides and last-minute rides that contain a meeting location and time that is specified at a later stage; Examiner’s Note: The planned departure location is the start location of the driver (specified in the original plan, their home location) and the added pick-up location is the meeting location for the driver and the rider.); 
and determining a first reward to the first user and a second reward to the second user… ([0058-0059] teach the system can handle a company-based rewarding scheme for car sharing drivers and carpoolers in order to provide incentives to motivate driver to participate in such initiatives, wherein the rewards include one-off discounts that can be used for future rides as passengers, as well as incentivizing drivers through corporate subsidies by reimbursing their fuel or parking costs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teachings of Grasso to include transmitting, by a computing device, an initial transportation plan of a vehicle of a first user to a server for approval, wherein the initial transportation plan comprises a planned departure time and a planned departure location; wherein the updated transportation plan comprises an updated departure time that is different from the planned departure time and an added pick-up location for picking up a second user that is different from the planned departure location; and determining a first reward to the first user and a second reward to the second user. One would have been motivated to do so in order to improve existing carpooling systems by providing by advanced booking of rides and last minute bookings of rides that are already active (Grasso, [0005]). By incorporating Grasso into Wang, one would have been able to provide flexible transportation with respect to time and location including facilitating recurrent carpool journeys in a work context by permitting colleagues to share rides to their workplace (Grasso, [0022, 0027]).
However, the combination of Wang and Grasso does not explicitly teach and determining a first reward to the first user and a second reward to the second user based on a price for hiring an alternative service vehicle; wherein the first reward is lower than the second reward.
From the same or similar field of endeavor, Boghossian teaches and determining a first reward to the first user and a second reward to the second user based on a price for hiring an alternative service vehicle ([0072] teaches the transportation providers (i.e. first user) and transportation requesters (i.e. second user) may accumulate points by submitting transportation requests and transportation providers may accumulate points for completing transportation requests, wherein [0073] teaches the credits may be automatically generated corresponding to the fare or fee (i.e. price for hiring an alternative vehicle service); see also: [0063]); 
wherein the first reward is lower than the second reward ([0072] teaches favorable ratings of the requester may cause the points to be increased for the requester, wherein [0073] teaches the credits may be automatically generated corresponding to the fare or fee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Grasso to incorporate the teachings of Boghossian to include and determining a first reward to the first user and a second reward to the second user based on a price for hiring an alternative service vehicle; wherein the first reward is lower than the second reward. One would have been motivated to do so in order to provide an increase of points to requesters based on favorable ride sharing ratings, leading to the rating of the user being impacted if they provide a negative experience to the driver (Boghossian, [0072]). By incorporating the teachings of Boghossian, one would have been able to increase the quality of the experience for both the requester and provider by motivating them to behave well through the use of ratings, which affect the monetized points (Boghossian, [0072, 0074]).
Regarding claims 25 and 33, the claims recite limitations already addressed by the combination of Wang in view of Grasso in view of Boghossian above. Regarding claim 25, Wang teaches one or more non-transitory computer-readable storage media storing instructions executable by one or more processors (paragraph [0065] teaches a computer readable storage medium are executed by a computer), wherein execution of the instructions by the one or more processors causes the one or more processors to perform operations comprising (paragraph [0065] teaches a computer readable storage medium containing computer-executable instructions are executed by a computer). Regarding claim 33, Wang teaches a system comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising (paragraph [0065] teaches a computer readable storage medium containing computer-executable instructions are executed by a computer). Therefore, claims 25 and 33 are rejected as being unpatentable over Wang in view of Grasso in view of Boghossian. 

Regarding claim 12, the combination of Wang, Grasso, and Boghossian teach all the limitations of claim 11 above.
Wang further teaches wherein: the vehicle is a private property of the first user (paragraph [0037] teaches the driver may submit information to the system including type of vehicle and insurance information); 
the first user is affiliated with an entity (paragraphs [0038-0039] teach a driver contacts a service provider or vendor for a service contract or work agreement); 
and the first user is in the vehicle during at least a one segment of the planned trip (paragraph [0039] teaches the driver may operate the vehicle, wherein paragraph [0040] teaches the drivers provide the car services).

Regarding claim 13, the combination of Wang, Grasso, and Boghossian teach all the limitations of claim 11 above.
	However, Wang does not explicitly teach after receiving a determination that the vehicle has started the trip in compliance with the updated transportation plan and a determination that the vehicle has ended the trip in compliance with the updated transportation plan, obtaining, by the computing device, a reward according to the updated transportation plan.
	From the same or similar field of endeavor, Grasso further teaches after receiving a determination that the vehicle has started the trip in compliance with the updated transportation plan and a determination that the vehicle has ended the trip in compliance with the updated transportation plan, obtaining, by the computing device, a reward according to the updated transportation plan ([0058-0059] teach providing incentives to drivers and other participants of the carpooling, wherein the system can track the number of times a driver effectively shares a trip, with how many colleagues, and if this happens on a regular basis, which can be used to reward the drivers by reimbursing part of their expenses; see also: [0060]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Grasso, and Boghossian to incorporate the further teachings of Grasso to include after receiving a determination that the vehicle has started the trip in compliance with the updated transportation plan and a determination that the vehicle has ended the trip in compliance with the updated transportation plan, obtaining, by the computing device, a reward according to the updated transportation plan. One would have been motivated to do so in order to provide incentives rewarding car sharing among employees in order to allow the employer to track the success of the carpooling effort and track their progress towards their sustainability goals (Grasso, [0060]). By incorporating the incentive of Grasso into the ridesharing system of Wang, one would have been able to motivate the drivers to participate in a company-based rewarding scheme for car sharing, leading to the system being able to adapt the proposed incentives such that drivers become inclined to adapt to the observed carpooling needs (Grasso, [0058-0059]).

Regarding claim 14, the combination of Wang, Grasso, and Boghossian teach all the limitations of claim 12 above.
However, Wang does not explicitly teach prior to transmitting the time-based GPS tracking data of the computing device to the server, the method further comprising: determining at least one different user to share the vehicle for at least a portion of the trip, wherein the at least one different user is affiliated with the entity; and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan. 
From the same or similar field of endeavor, Grasso further teaches prior to transmitting the time-based GPS tracking data of the computing device to the server, the method further comprising: determining at least one different user to share the vehicle for at least a portion of the trip (paragraph [0030] teaches the driver can provide a ride to a number of passengers, including in paragraphs [0038-0040] teach the driver leaves from their home location to pick up each passenger at a defined meeting point, and wherein paragraph [0033] teaches the ride is agreed upon in advance; see also: [0045-0047]), 
wherein the at least one different user is affiliated with the entity (paragraph [0027-0028] teach the carpooling is facilitated for a work context in order to permit colleagues to share rides from their homes to their workplace (i.e. entity)); 
and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan (paragraphs [0032-0035] teach the flexible rides include recurrent riders who ride on a fixed schedule, as well as individuals who agree in advance, or even last minute riders who agree before the ride begins, and wherein paragraph [0030] teach the passengers can receive the ride information and negotiate accordingly; see also: [0038-0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Grasso, and Boghossian to incorporate the further teachings of Grasso to include prior to transmitting the time-based GPS tracking data of the computing device to the server, the method further comprising: determining at least one different user to share the vehicle for at least a portion of the trip, wherein the at least one different user is affiliated with the entity; and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan. One would have been motivated to do so in order to alert passengers in real time about booked rides or rides that match their usual needs, which can be useful in organizations with flexible working hours where people cannot commit their schedules too far in advance (Grasso, [0029]). By incorporating Grasso into Wang, one would have been able to provide flexible transportation with respect to time and location including facilitating recurrent carpool journeys in a work context by permitting colleagues to share rides to their workplace (Grasso, [0022, 0027]).

Regarding claim 15, the combination of Wang, Grasso, and Boghossian teach all the limitations of claim 11 above.
Wang further teaches wherein: transmitting the time-based GPS tracking data of the computing device comprises: obtaining at least one of a first current time or a first current location of the computing device (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the start of the rideshare service); 
transmitting at least one of the first current time or the first current location of the computing device to the server for determining if the vehicle has started the trip in compliance with the updated transportation plan ([0044] teaches the geolocation GPS receiver may be disposed in a vehicle operated by a driver, wherein the receiver collects the actual geolocation and the actual time, wherein the received actual data can be compared to the designated location and time of the request, wherein the system may establish whether or not the driver is within the one or more fields of acceptability, wherein [0047-0049] teach ranges of acceptability relative to the driver for the pickup of the rider based on a predetermined timeframe and a predetermined distance and/or location of the vehicle’s geolocation to the ride, as well as in [0072] the system may depend on the driver to collect information to confirm or verify the service request has begun); 
receiving from the server a determination of whether the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation and time to the actual geolocation and time for the start of the rideshare request, wherein the driver may be then paid based on the confirmed trip);
obtaining a second current location of the computing device (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the end of the rideshare service); 
transmitting the second current location of the computing device to the server for determining if the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the end of the rideshare service); 
and receiving from the server a determination of whether the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation and time to the actual geolocation and time for the end of the rideshare request, wherein the driver may be then paid based on the confirmed trip).

Regarding claim 23, the combination of Wang, Grasso, and Boghossian teach all the limitations of claim 11 above.
However, Wang does not explicitly teach wherein the initial transportation plan comprises an initial route, and the updated transportation plan comprises one or more stops added to the initial route.  
From the same or similar field of endeavor, Grasso further teaches wherein the initial transportation plan comprises an initial route (paragraphs [0038-0039] teach a meeting point/departure location and time are published including the driver’s home location as the departure location for home to work trips), 
and the updated transportation plan comprises one or more stops added to the initial route (paragraph [0031] teaches the initial rides are proposed and agreed upon with approximate space and time, and then for each individual trip, the exact time and meeting location (i.e. one or more stops) are specified, and wherein paragraphs [0046-0047] teach the riders can be picked up from home to go to work in the morning).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Grasso, and Boghossian to incorporate the further teachings of Grasso to include wherein the initial transportation plan comprises an initial route, and the updated transportation plan comprises one or more stops added to the initial route. One would have been motivated to do so in order to alert passengers in real time about booked rides or rides that match their usual needs, which can be useful in organizations with flexible working hours where people cannot commit their schedules too far in advance (Grasso, [0029]). By incorporating Grasso into Wang, one would have been able to provide flexible transportation with respect to time and location including facilitating recurrent carpool journeys in a work context by permitting colleagues to share rides to their workplace (Grasso, [0022, 0027]).

Regarding claim 24, the combination of Wang, Grasso, and Boghossian teach all the limitations of claim 11 above.
However, Wang does not explicitly teach wherein the updated transportation plan further comprises an updated departure location, and the determining the spatial proximity and the temporal proximity based on the time-based GPS tracking data comprises: determining the spatial proximity between the current location of the computing device and the updated departure location, and the temporal proximity between a current time and the updated departure time.
From the same or similar field of endeavor, Grasso further teaches wherein the updated transportation plan further comprises an updated departure location ([0038-0040] teaches the departure location can be published, wherein the value can be finalized in a subsequent step of the planning, wherein driver may replace a default location with a different location in the morning (i.e. updated departure location), such as parking the car in the evening and publishing the vehicle’s actual parking location to the system to use as a departure location for the next morning’s trip to work; see also: [0008, 0041-0043, 0056]), 
and the determining the spatial proximity and the temporal proximity based on the time-based GPS tracking data comprises: determining the spatial proximity between the current location of the computing device and the updated departure location ([0038-0040] teach providing the GPS location of the driver’s parking place as the departure location for the next morning’s trip, wherein Fig. 2 and [0054] teach the system can estimate the distance of the driver to the parked vehicle based on GPS information, wherein [0030] teaches the driver distance to the parked can be represented by “212” and the distance “d1 ,” and wherein [0008] teaches the location of the rideshare participant can be detected using a computerized device; see also: [0041-0046]), 
and the temporal proximity between a current time and the updated departure time ([0040] teaches the system can estimate the user’s departure time based on the driver notifying the system that they are about to leave, which allows the system to estimate the departure time from the parking place based on the estimated walking time of the driver to the parking place, as well as in [0054] teaches the precise departure time can be calculated based on the current time and the estimated time for the driver to travel to the location of the vehicle; see also: [0008, 0041-0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Grasso, and Boghossian to incorporate the further teachings of Grasso to include wherein the updated transportation plan further comprises an updated departure location, and the determining the spatial proximity and the temporal proximity based on the time-based GPS tracking data comprises: determining the spatial proximity between the current location of the computing device and the updated departure location, and the temporal proximity between a current time and the updated departure time. One would have been motivated to do so in order to alert passengers in real time about booked rides or rides that match their usual needs, which can be useful in organizations with flexible working hours where people cannot commit their schedules too far in advance (Grasso, [0029]). By incorporating Grasso into Wang, one would have been able to provide flexible transportation with respect to time and location including facilitating recurrent carpool journeys in a work context by permitting colleagues to share rides to their workplace (Grasso, [0022, 0027]).

Regarding claim 26, the combination of Wang, Grasso, and Boghossian teach all the limitations of claim 25 above.
	However, Wang does not explicitly teach wherein the initial transportation plan comprises a planned route, and the updated transportation plan comprises one or more stops added to the planned route.  
From the same or similar field of endeavor, Grasso further teaches wherein the initial transportation plan comprises a planned route (paragraphs [0038-0039] teach a meeting point/departure location and time are published including the driver’s home location as the departure location for home to work trips), 
and the updated transportation plan comprises one or more stops added to the planned route (paragraph [0031] teaches the initial rides are proposed and agreed upon with approximate space and time, and then for each individual trip, the exact time and meeting location (i.e. one or more stops) are specified, and wherein paragraphs [0046-0047] teach the riders can be picked up from home to go to work in the morning).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Grasso, and Boghossian to incorporate the further teachings of Grasso to include wherein the initial transportation plan comprises a planned route, and the updated transportation plan comprises one or more stops added to the planned route. One would have been motivated to do so in order to alert passengers in real time about booked rides or rides that match their usual needs, which can be useful in organizations with flexible working hours where people cannot commit their schedules too far in advance (Grasso, [0029]). By incorporating Grasso into Wang, one would have been able to provide flexible transportation with respect to time and location including facilitating recurrent carpool journeys in a work context by permitting colleagues to share rides to their workplace (Grasso, [0022, 0027]).

Regarding claim 27, the combination of Wang, Grasso, and Boghossian teach all the limitations of claim 25 above.
However, Wang does not explicitly teach prior to transmitting the time-based GPS tracking data of the vehicle to the server, the operations further comprising: determining at least one different user to share the vehicle for at least a portion of the trip; and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan.  
From the same or similar field of endeavor, Grasso further teaches prior to transmitting the time-based GPS tracking data of the vehicle to the server, the operations further comprising: 
determining at least one different user to share the vehicle for at least a portion of the trip (paragraph [0030] teaches the driver can provide a ride to a number of passengers, including in paragraphs [0038-0040] teach the driver leaves from their home location to pick up each passenger at a defined meeting point, and wherein paragraph [0033] teaches the ride is agreed upon in advance; see also: [0045-0047]),
and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan (paragraphs [0032-0035] teach the flexible rides include recurrent riders who ride on a fixed schedule, as well as individuals who agree in advance, or even last minute riders who agree before the ride begins, and wherein paragraph [0030] teach the passengers can receive the ride information and negotiate accordingly; see also: [0038-0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Grasso, and Boghossian to incorporate the further teachings of Grasso to include prior to transmitting the time-based GPS tracking data of the vehicle to the server, the operations further comprising: determining at least one different user to share the vehicle for at least a portion of the trip; and causing the at least one different user to receive an invitation to share the vehicle for at least the portion of the trip according to the updated transportation plan. One would have been motivated to do so in order to alert passengers in real time about booked rides or rides that match their usual needs, which can be useful in organizations with flexible working hours where people cannot commit their schedules too far in advance (Grasso, [0029]). By incorporating Grasso into Wang, one would have been able to provide flexible transportation with respect to time and location including facilitating recurrent carpool journeys in a work context by permitting colleagues to share rides to their workplace (Grasso, [0022, 0027]).

Regarding claim 28, the combination of Wang, Grasso, and Boghossian teach all the limitations of claim 25 above.
Wang further teaches wherein: transmitting the time-based GPS tracking data of the vehicle to the server comprises: obtaining at least one of a first current time or a first current location of the vehicle (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the start of the rideshare service); 
transmitting at least one of the first current time or the first current location of the vehicle to the server for determining if the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the start of the rideshare service); 
receiving from the server a determination of whether the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation and time to the actual geolocation and time for the start of the rideshare request, wherein the driver may be then paid based on the confirmed trip); 
obtaining a second current location of the vehicle (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the end of the rideshare service), 
transmitting the second current location of the vehicle to the server for determining if the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the end of the rideshare service); 
and6Application No.: 16/743,071 Attorney Docket No.: 55KS-322354Client Ref. No.: D18F00053WO-USreceiving from the server a determination of whether the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation and time to the actual geolocation and time for the end of the rideshare request, wherein the driver may be then paid based on the confirmed trip).  

Regarding claim 31, the combination of Wang, Grasso, and Boghossian teach all the limitations of claim 25 above.
wherein the updated transportation plan comprises a planned destination, the time-based GPS tracking data comprises a second current location of the vehicle, and the operations further comprise: determining the vehicle has ended the transportation based on comparing the planned destination with the second current location (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation (i.e. planned destination) and time to the actual geolocation (i.e. second current location) and time for the end of the rideshare request, wherein the driver may be then paid based on the confirmed trip).  

Regarding claim 32, the combination of Wang, Grasso, and Boghossian teach all the limitations of claim 25 above.
However, Wang does not explicitly teach wherein the updated transportation plan further comprises an updated departure location, and the determining the spatial proximity and the temporal proximity based on the time- based GPS tracking data comprises: determining the spatial proximity between the current location of the computing device and the updated departure location, and the temporal proximity between the current time and the updated departure time.
From the same or similar field of endeavor, Grasso further teaches wherein the updated transportation plan further comprises an updated departure location  ([0038-0040] teaches the departure location can be published, wherein the value can be finalized in a subsequent step of the planning, wherein driver may replace a default location with a different location in the morning (i.e. updated departure location), such as parking the car in the evening and publishing the vehicle’s actual parking location to the system to use as a departure location for the next morning’s trip to work; see also: [0008, 0041-0043, 0056]), 
and the determining the spatial proximity and the temporal proximity based on the time- based GPS tracking data comprises: determining the spatial proximity between the current location of the computing device and the updated departure location  ([0038-0040] teach providing the GPS location of the driver’s parking place as the departure location for the next morning’s trip, wherein Fig. 2 and [0054] teach the system can estimate the distance of the driver to the parked vehicle based on GPS information, wherein [0030] teaches the driver distance to the parked can be represented by “212” and the distance “d1 ,” and wherein [0008] teaches the location of the rideshare participant can be detected using a computerized device; see also: [0041-0046]), 
and the temporal proximity between the current time and the updated departure time ([0040] teaches the system can estimate the user’s departure time based on the driver notifying the system that they are about to leave, which allows the system to estimate the departure time from the parking place based on the estimated walking time of the driver to the parking place, as well as in [0054] teaches the precise departure time can be calculated based on the current time and the estimated time for the driver to travel to the location of the vehicle; see also: [0008, 0041-0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Grasso, and Boghossian to incorporate the further teachings of Grasso to include wherein the updated transportation plan further comprises an updated departure location, and the determining the spatial proximity and the temporal proximity based on the time- based GPS tracking data comprises: determining the spatial proximity between the current location of the computing device and the updated departure location, and the temporal proximity between the current time and the updated departure time. One would have been motivated to do so in order to alert passengers in real time about booked rides or rides that match their usual needs, which can be useful in organizations with flexible working hours where people cannot commit their schedules too far in advance (Grasso, [0029]). By incorporating Grasso into Wang, one would have been able to provide flexible transportation with respect to time and location including facilitating recurrent carpool journeys in a work context by permitting colleagues to share rides to their workplace (Grasso, [0022, 0027]).

Regarding claim 34, the combination of Wang, Grasso, and Boghossian teach all the limitations of claim 33 above.
	Wang further teaches wherein: transmitting the time-based GPS tracking data of the vehicle to the server comprises: obtaining at least one of a first current time or a first current location of the vehicle (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the start of the rideshare service); 
transmitting at least one of the first current time or the first current location of the vehicle to the server for determining if the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the start of the rideshare service); 
receiving from the server a determination of whether the vehicle has started the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation and time to the actual geolocation and time for the start of the rideshare request, wherein the driver may be then paid based on the confirmed trip); 
obtaining a second current location of the vehicle (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the end of the rideshare service),8Application No.: 16/743,071Attorney Docket No.: 55KS-322354 
Client Ref. No.: D18F00053WO-UStransmitting the second current location of the vehicle to the server for determining if the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, which is used to determine an “actual” geolocation and time at the end of the rideshare service); 
and receiving from the server a determination of whether the vehicle has ended the trip in compliance with the updated transportation plan (paragraph [0044] teaches the vehicle contains a GPS receiver that communicates with the one or more servers for geolocation tracking processing, wherein the system can compare the “designated” geolocation and time to the actual geolocation and time for the end of the rideshare request, wherein the driver may be then paid based on the confirmed trip).

Regarding claim 35, the combination of Wang, Grasso, and Boghossian teach all the limitations of claim 11 above.
	However, Wang does not explicitly teach wherein the first user and the second user are employees of a same entity, and the departure time and the updated departure time are after working hours.
	From the same or similar field of endeavor, Grasso further teaches wherein the first user and the second user are employees of a same entity ([0006] teaches supporting flexible carpooling among colleagues in a work organization including making proposals and requests accessible only to work colleagues and only providing information to ride sharing colleagues, as well as in paragraphs [0009-0010] teach the driver and riders are a part of a private carpooling group; see also: [0022-0027]), 
and the departure time and the updated departure time are after working hours ([0041-0044] teach the system notifies the passengers about the updated departure location and time of the upcoming trip, wherein a passenger may have a problem joining the trip at the proposed time and may ask for a delay, as well as in paragraphs [0009-0010] teach the driver (i.e. first user) and riders (i.e. second user) can negotiate via the server in order to identify a finalized start time and location that is “different” from the approximate start time and location (i.e. updated departure time) , as well as in [0045] teaches alert the passengers when they have to leave the office to meet the driver at the departure location, and wherein [0027] teaches permitting colleagues to share rides from their workplace to their homes; Examiner’s Note: The riders agree to leave work to go home in the vehicle of the driver. Therefore, the departure times are after working hours for both the riders and driver.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Grasso, and Boghossian to incorporate the further teachings of Grasso to include wherein the first user and the second user are employees of a same entity, and the departure time and the updated departure time are after working hours. One would have been motivated to do so in order to improve existing carpooling systems by providing by advanced booking of rides and last minute bookings of rides that are already active (Grasso, [0005]). By incorporating Grasso into Wang, one would have been able to provide flexible transportation with respect to time and location including facilitating recurrent carpool journeys in a work context by permitting colleagues to share rides to their workplace (Grasso, [0022, 0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (US 20190186930 A1) discloses determining that a vehicle is within close proximity to the pickup location and user device based on a threshold distance and time, wherein the location and time proximity are repeatedly compared
Perry et al. (US 11238380 B1) discloses comparing employee locations associated with the requested task, such as the task origin location and destination location, to determine which available employee is in closest proximity to the task
Matthiesen et al. (US 20180188731 A1) discloses monitoring the vehicle when the ride starts in order to determine whether or not the vehicle is in a threshold distance of the drop-off location  
Jat et al. (US 20160307287 A1) discloses determining a predefined route for a set of requestors that correspond to employees of an organization that need to be dropped off after work
Park (US 20190158309 A1) discloses arranging a ride sharing service between two employees leaving work around the same time, 8:00-8:30 pm
Wilhelm et al. (US 20200250773 A1) discloses businesses and organization may have employees arriving/departing at the same time at which public transportation may not be available, wherein the employees may have a shift change at any time of night, wherein the system, instead of issuing unrestricted transportation credits, the credits may have a condition such as a one-hour window around a shift
Morgal et al. (US 20100280700 A1) discloses a user can be tardy in returning their shared work vehicle after a 2 hour impromptu meeting, wherein they could cause a disruption of service to the other distribution users when the last user attempts to take a shared vehicle to their day station to their home station, wherein the rental vehicle system is set up by employers based upon employee use of a shared vehicle system 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA GRACE BROWN/Examiner, Art Unit 3683